Per Curiam:

In October, 1909, William Dill was appointed judge of the district court to fill a vacancy, and continues to act in that capacity, claiming that the appointment holds good until the election of 1912. J. H. Wendorff claims title to the office under the election of November 8, 1910, and brings action for its possession. The legal question involved has been presented upon both sides with the utmost fairness and courtesy. The court sustains the view of the plaintiff, and announces that conclusion now, inasmuch as an early decision is desirable upon public grounds, and is asked by the parties. The reasons therefor will be stated in an opinion to be filed later. To give opportunity for the settlement of any unfinished business pending before Judge Dill, the order of this court will be made effective December 24, 1910. His acts as a de facto officer are of course as valid as though he held by a perfect title, and that status will continue until the date named.